Citation Nr: 1105733	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-03 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to an extension of his 
delimiting date of December 10, 2008 for the receipt of 
educational benefits pursuant to Chapter 35, Title 38, United 
States Code.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to March 1974.  
He died in August 1997.  The appellant is the Veteran's son.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision rendered by the Muskogee, Oklahoma 
Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The appellant is the child of a deceased Veteran who had a 
permanent and total rating.  

2.  The appellant received 45 months of charged DEA benefits 
between December 1, 2003, and December 10, 2008.

3.  The evidence does not show that the appellant requires 
special restorative training.  

4.  The appellant has not requested an extension to pursue 
courses under the special assistance for the educationally 
disadvantaged program.  


CONCLUSION OF LAW

The appellant is not entitled to DEA benefits beyond December 10, 
2008.  38 C.F.R. §§ 3500, 3501, 3511 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 21.3020, 21.3021, 21.3044, 21.3300 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)).  The VA 
General Counsel has held that the notice and duty to assist 
provisions of the VCAA are inapplicable where, as here, 
undisputed facts render a claimant ineligible for the benefit 
claimed and further factual development could not lead to an 
award.  VAOPGCPREC 5-2004 (June 23, 2004).  

The appellant seeks to have his DEA benefits extended beyond 
December 10, 2008.  He does not dispute that he has received 45 
months of charged benefits nor does he allege that he wants or 
needs special restorative training.  The appellant asserts that 
his degree requires an additional semester of training, beyond 
the standard four years.

Basic eligibility for Chapter 35 benefits is established in 
several ways, including being the child of a veteran who has a 
total disability permanent in nature resulting from a service-
connected disability.  See 38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. 
§ 21.3021.  However, the issue in this case is not whether the 
appellant is eligible for Chapter 35 benefits, as the RO has 
already determined that the appellant is an eligible child under 
the applicable law and regulations as his father, the Veteran, 
died as a result of a service connected disability.  See 38 
U.S.C.A. § 3501; 38 C.F.R. § 21.3021.  Rather, the issue that 
must be decided in this case is whether the appellant is entitled 
to Chapter 35 DEA benefits in excess of 45 months.  

Under the applicable law, DEA benefits are provided pursuant to 
Chapter 35, Title 38, United States Code, to certain qualifying 
dependents of certain classes of veterans, including children in 
specified classes.  See 38 U.S.C.A. §§ 3501, 3512.  Under 
applicable regulation, each eligible person is entitled to 
educational assistance not in excess of 45 months, or the 
equivalent thereof in part-time training.  However, VA will not 
authorize an extension of entitlement except as otherwise 
provided by law.  The 45-month period of entitlement is any 45 
months within the period of eligibility, and the 45 month 
limitation may be exceeded only where no charge against the 
entitlement is made based on a course or courses pursued by a 
spouse or surviving spouse under the special assistance for the 
educationally disadvantaged program; or where special restorative 
training authorized under law exceeds 45 months.  38 U.S.C.A. § 
3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(c), 21.3300(c).  

The appellant was awarded DEA benefits, commencing in December 
2003. 

In 2003, the appellant advised VA that he was pursuing a Bachelor 
of Arts degree at Clark Atlanta University.  In March 2003, a VA 
Form 22-5495, Request for Change of Program or Place of Training, 
was received from the appellant in which he indicated that he was 
seeking to obtain his degree from Morehouse College.  The 
expected date of enrollment in the four-year program was August 
2003.  Over the next four years, the appellant submitted and VA 
processed enrollment certifications from Morehouse College.  In 
September 2007, the RO sent a letter to the appellant, who 
recently moved to Valencia, California, and advised him that he 
had 11 months and 7 days of full time benefits remaining.  
Thereafter, VA received enrollment certification from the 
California Institute of Arts.  VA processed enrollments for the 
period from September 10 to December 14, 2007, which reduced his 
period of eligibility to 8 months and 3 days.  Later, it 
processed a certification for the period from January 12 to May 
15, 2008.  This action resulted in a remaining period of 
eligibility of 3 months and 3 days.  Finally, it processed an 
enrollment certification for the period from September 8 to 
December 12, 2008.  This 3 month and 3 day period resulted in no 
remaining months of eligibility.  

The appellant seeks eligibility for "one more semester until 
graduation."  He reports that he appreciates the assistance 
provided by VA but states that he would have difficulty paying 
the tuition on his own.  

While the Board is sympathetic to the appellant's circumstances, 
unfortunately, it finds no basis in law for extending the 
appellant's receipt of DEA benefits beyond December 10, 2008.  

As previously stated, the law limits the amount of DEA benefits 
to which an eligible claimant is entitled.  According to 
controlling legal criteria, educational assistance under Chapter 
35 may not exceed a period of 45 months unless a longer period is 
required for special restorative training under the circumstances 
outlined in 38 C.F.R. § 21.3300(c), or except as specified in 38 
C.F.R. § 21.3044(c).  38 U.S.C.A. § 3511; 38 C.F.R. § 21.3020(b).  
Under 38 C.F.R. § 21.3044(c)(1), an extension is allowable where 
no charge against the entitlement is made based on a course or 
courses pursued by a spouse or a surviving spouse under the 
special assistance for the educationally disadvantaged program.  
38 C.F.R. § 21.3044(c)(1). Under 38 C.F.R. § 21.3044(c)(2), an 
extension is allowable where special restorative training 
authorized under 38 C.F.R. § 21.3300 exceeds 45 months.  38 
C.F.R. § 21.3044(c)(2).  The special assistance for the 
educationally disadvantaged program allows a claimant to pursue 
remedial, deficiency, or refresher courses, and depending on the 
nature of the program pursued, the VA may or may not make a 
charge against the eligible person's entitlement for that course.  
38 C.F.R. §§ 21.3045, 21.3344.  

The evidence does not show that the appellant requires special 
restorative training.  Thus, an extension in not warranted under 
the circumstances outlined in 38 C.F.R. § 21.3300(c), or as 
specified in 38 C.F.R. § 21.3044(c)(2).  In addition, in light of 
the fact that the appellant is the Veteran's son and not the 
spouse or surviving spouse of the Veteran, an extension is also 
not warranted under 38 C.F.R. 21.3044(c)(1).  Moreover, as the 
appellant has not requested an extension to pursue courses under 
the special assistance for the educationally disadvantaged 
program, it has not been necessary for the RO to determine 
whether a charge should be made against the appellant's 
entitlement.  Accordingly, the aforementioned exception is 
inapplicable.

In the instant case, the RO has determined that by December 10, 
2008, the appellant had been awarded her maximum entitlement of 
45 months of DEA benefits authorized by law.  In this regard, the 
Board recognizes the appellant's assertions as to why additional 
DEA benefits should be awarded.  However, his assertions do not 
fit within the narrowly defined circumstances under which more 
than 45 months of Chapter 35 DEA benefits may be awarded, and the 
Board is bound by the laws and regulations governing this issue.  


ORDER

Entitlement to Dependents' Educational Assistance (DEA) benefits 
under Chapter 35, Title 38, United States Code, beyond December 
10, 2008, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


